The opinion of the Court was delivered by
Heydenfeldt, Justice.
From the evidence as disclosed by the record, I am very clear that the subscription paper which Staples assigned to the plaintiff can create no liability in his favour. According to his own statement, he was himself one of the subscribers, and had put down the sum of $800. It will hardly be contended that he could occupy the double position of debtor and creditor. If it was an obligation that was binding on the subscribers, the liability of himself and Truebody must have been of the same character, and therefore it could not constitute him the creditor of Truebody.
His voluntary destruction of the paper, and for no other reason than that he believed no one else would subscribe to it, *348is conclusive of the views here taken. Without regarding it as a suspicious transaction, it clearly indicates that he did not consider it as a liability of Truebody in his favour, and which from its description it could not be.
The District Court erred in admitting evidence of the contents of the paper; and the judgment is reversed.